Citation Nr: 0307543	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  01-02 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from July 1968 to May 1970.  
The DD Form 214 reflects that he had foreign service in 
Korea.  His military occupational specialty was armorer/unit 
supply specialist.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which found that new and material evidence had 
been submitted to reopen the previously denied claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), but then denied service connection.

In January 2001, the veteran requested a personal hearing 
before a Hearing Officer at the local RO.  In June 2001, the 
hearing was rescheduled at the veteran's request due to 
personal illness.  In August 2001, the veteran canceled his 
request for a personal hearing, indicating no desire to 
reschedule.  

In November 2001, the Board independently determined, as 
required by law, that new and material evidence had been 
submitted to reopen the claim of entitlement to service 
connection for PTSD.  The Board also found that a remand of 
the case was necessary so that the RO could undertake 
additional evidentiary development.  As will be explained in 
greater detail below, the record reflects that the requested 
development was completed by the RO to the extent possible 
under the circumstances.

In February 2003, the RO issued a Supplemental Statement of 
the Case (SSOC), in which it continued to deny service 
connection for PTSD.  The claims folder was later returned to 
the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran received no awards or decorations denoting 
engagement in combat, and no other supportive evidence 
reflects that the veteran engaged in combat during active 
military service.

2.  The evidence does not establish that the veteran 
currently has PTSD which can be associated with his military 
service, or with any verified stressor event in service which 
could support a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases, which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the Statement of the Case, Supplemental 
Statement of the Case, and associated correspondence issued 
since the veteran filed his claim, the veteran has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claims.  The veteran was advised that if 
he adequately identified relevant records with names, 
addresses, and approximate dates of treatment, the RO would 
attempt to obtain evidence on his behalf.  In addition, the 
veteran was advised of the specific VCAA requirements in 
correspondence dated in December 2002, as well as in the SSOC 
issued in February 2003.  The RO also advised the veteran of 
the evidence obtained and considered in deciding his claim in 
the SSOC.  It appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Factual background

A review of the veteran's service medical records for the 
period from July 1968 to April 1970 is negative for any 
indication of treatment or diagnosis of psychoneurosis or 
PTSD.  The April 1970 separation examination reported a 
normal psychiatric evaluation.  

The veteran was hospitalized at the Dallas VA Medical Center 
(VAMC) in February 1989 for alcohol-abuse treatment.  He was 
discharged in May 1989. During his hospitalization he 
participated in a PTSD program, wherein he discussed his 
Vietnam experiences.  The diagnoses included major depressive 
disorder, single episode, without psychosis; and alchohol 
dependence.  A VA outpatient record dated in June 1963 
reflects a diagnosis for ethanol dependence and PTSD.  A VA 
hospitalization report dated in July 1993 includes a 
diagnosis of Vietnam-related symptoms.  Private medical 
records dated in November 1993 reflect diagnoses of major 
depression, severe; PTSD, chronic and delayed; alcohol abuse, 
continuous; and cocaine dependence, in remission.  VA 
outpatient records dated in November and December 1993 
reflect treatment of PTSD based on the veteran's reported 
combat exposure in Vietnam.  VA inpatient and outpatient 
records dated in January and March 1994 reflect, inter alia, 
alcohol dependence.  An August and November 1994 entry 
reflects diagnoses of PTSD.  A VA treatment record dated in 
March 1995 reflects a diagnosis of depression.

A discharge summary dated in July 1995 for an unrelated 
condition reflects, inter alia, a past medical history of 
PTSD and a report that he medicated with Desipramine and 
Ativan.  An August 1995 entry reflects, inter alia, that the 
veteran had a history of PTSD.  VA treatment records dated in 
September 1995 reflect that the veteran developed depression 
secondary to alcohol and cocaine in 1989, and became 
suicidal.  At that time, he was medicated with Ativan and 
Desipramine.  Most recently, he had been without medications 
for three months.  The diagnosis was depression.

An October 1995 medical entry reflects past diagnoses of 
major depressive disorder and PTSD, as well as a history of 
heavy cocaine and alcohol use.  The assessment was major 
depressive disorder possibly with psychotic features, "rule 
out" PTSD, "rule out" Axis II pathology - history of 
alcohol and cocaine dependence.  The veteran was restarted on 
Desipramine.  VA outpatient clinic entries dated between 
November 1995 and March 1996 reflect that the veteran 
medicated with Desipramine and Ativan, that he had a past 
medical history of PTSD, and that his current diagnoses were 
depressive disorder not otherwise specified (major depressive 
disorder versus alcohol induced), and alcohol dependence.

An April 1996 entry reflects, inter alia, alcohol dependence, 
psychosis not otherwise specified, and depressive disorder 
not otherwise specified (likely secondary to alcohol use).  A 
May 1996 entry reflects that the veteran had depression, some 
symptoms of PTSD, and cocaine dependence.  A June 1996 entry 
reflects, inter alia, that the veteran reported that he had 
daily flashbacks to an incident in Korea in 1969, which he 
refused to discuss.  His thought process was goal directed 
and content focused on PTSD symptoms and his traumatic 
experience (although he would not disclose the specific 
content of trauma).  The diagnoses were PTSD, major 
depression, alcohol dependence, and cocaine dependence in 
remission.

In January 1997, a VA physician provided the veteran with a 
note which reflects that he had been seeing the veteran since 
September 1996 and that his diagnoses had been depression, 
post-traumatic stress disorder, cocaine dependence - in 
remission, and alcohol dependence - in remission.  By 
history, the veteran had had these problems for many years, 
at least nine, with hospitalizations.  Records dated in July 
and October 1997 reflect a diagnosis of depression.  VA 
mental health treatment notes dated in August 1998 reflect 
(1) that the veteran tended to be vague when asked for 
specifics about several of his symptoms after telling them he 
had filed a claim for PTSD; (2) he declined to discuss his 
symptoms, (3) he was considered a significant suicide risk, 
(4) that Serazone should be considered because of the co-
morbid PTSD symptoms, and (5) that he medicated with Zoloft.  
The diagnosis was major depression.  In November 1998, the 
veteran submitted a stressor statement relating his PTSD 
symptoms to an incident in Korea.  Specifically, he stated 
that he had found mutilated bodies while on an excursion in 
Korea in December 1969.  He experienced recurring nightmares 
of this incident.  

VA outpatient treatment records dated from May 1996 to 
September 1998 show ongoing treatment for major depression 
and PTSD symptomatology.  

VA received records from the Social Security Administration 
(SSA), showing that the veteran was denied SSA disability 
benefits in April 1995.  

In an attempt to verify the veteran's claimed combat 
stressors, in January 2002, the RO secured a report from the 
National Archives and Records Administration (NARA).  This 
includes an attached history, from January 1969 to March 
1971, of the 76th Engineers Battalion.  However, NARA was not 
able to verify that the veteran himself was exposed to 
mutilated bodies.  

III.  Legal Analysis 

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability (in this case, a psychiatric 
disorder) was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Notwithstanding the lack 
of a diagnosis of a psychiatric disorder during service, 
service connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

With specific reference to PTSD, establishing service 
connection for PTSD requires (1) a current medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor. See 38 C.F.R. § 
3.304(f) (2002); Anglin v. West, 11 Vet. App. 361, 367 
(1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The diagnosis of PTSD must comply with 
the criteria set forth in DSM-IV.  See generally Cohen v. 
Brown, supra; 38 C.F.R. § 4.125 (2002).  The evidence 
required to support the occurrence of an in-service stressor 
varies "depending on whether or not the veteran was 'engaged 
in combat with the enemy'. . . .  Where . . . VA determines 
that the veteran did not engage in combat with the enemy . . 
. the veteran's lay testimony, by itself, will not be enough 
to establish the occurrence of the alleged stressor."  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The requisite 
additional evidence may be obtained from sources other than 
the veteran's service medical records.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 
1997) (table); see also Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki, 
supra, at 98.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (1996).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:

Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter, a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed inservice 
stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  If the evidence 
establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part 
and the claimed stressor is related to that 
prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent 
with the circumstances, conditions and hardships of 
the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor.

38 U.S.C.A. § 1154(b) (West 2002); 64 Fed. Reg. 32,807 (June 
18, 1999) codified at 38 C.F.R. § 3.304(f) (effective March 
7, 1997).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
While, in Rhodan v. West, 12 Vet. App. 55 (1998), the Court 
stated that a liberalizing regulation cannot be applied 
retroactively under Karnas unless the regulation contains 
language that permits it to be so applied, the veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00 (Apr. 10, 2000); Rhodan v. West, 
supra, appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 
1999).

Notwithstanding the above, in considering the veteran's claim 
of entitlement to service connection for PTSD received in 
1996, the Board will apply the version of the regulation most 
favorable to him.

38 U.S.C.A. § 1154(b) (West 1991) provides that, with respect 
to combat veterans, "[t]he Secretary shall accept as 
sufficient proof of service-connection [of a claimed injury 
or disease] satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions and hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 38 C.F.R. § 3.304(d) 
(2002).

If there is no verified combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The Board notes that there are several diagnoses of PTSD of 
record.  Therefore, the primary question which must be 
resolved in this decision is whether the appellant sustained 
a qualifying stressor within the requirements of 38 C.F.R. § 
3.304(f), as discussed above.  Without such corroboration of 
a qualifying stressor, the question of the validity of a 
diagnosis of PTSD, and therefore whether further medical 
inquiry should be conducted under the VCAA, is irrelevant.  
See Moreau, 9 Vet. App. at 395-396; Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described).

Applying the directives of the Zarycki decision, which has 
been discussed above, the Board first finds that the 
appellant is not a veteran of combat.  Although the veteran 
served as armorer/unit supply specialist in Korea, his 
military personnel and medical records do not indicate that 
he participated in combat.  The veteran is not in receipt of 
decorations or awards suggestive of combat status.  Although 
he has related that he witnessed multilated bodies, there is 
no verifying evidence to support this reference or any 
finding that the veteran was ever exposed to combat as a 
result of his service in Korea.  The Board is aware that the 
veteran has reported that he served in combat in Vietnam, 
however his service records reflect no Vietnam service.  

As a general matter, reliance upon the records of the service 
department is now well settled.  See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997); Spencer v. West, 13 Vet. App. 376, 
380 (2000); Manlincon v. West, 12 Vet. App. 238 (1999); 
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994) (all for the general 
proposition that service department findings relative to an 
individual's service are "binding on the VA for the purposes 
of establishing service in the U.S. Armed Forces").  In this 
matter, there is no reason to question the appellant's 
military service records as to their accuracy.  See Sarmiento 
v. Brown, 7 Vet. App. 80, 82-83 (1994).  These records 
indicate that the appellant served as armorer/supply unit 
specialist in Korea and had no Vietnam service.  Based on 
these records, the Board finds that the veteran did not 
participate in, nor was he exposed to, any combat related 
activity.

In summary, the Board finds that the preponderance of the 
evidence of record does not indicate that the veteran served 
in combat.  See VAOPGCPREC 12-99, (Oct. 18, 1999) (holding 
that the determination of whether a veteran "engaged in 
combat with the enemy" depends on multiple factors, 
including the requirement that the veteran participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and that the 
issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes 
of section 1154(b) must be resolved on a case-by-case basis).

As discussed above, if the claimed stressor is not combat-
related, "the veteran's lay testimony regarding in-service 
stressors is insufficient, standing alone, to establish 
service connection and must be corroborated by 'credible 
evidence.'"  Doran v. Brown, 6 Vet. App. 283, 289 (1994).

Despite development efforts, there has been no credible 
evidence obtained to substantiate the veteran's claimed 
stressor.  In particular, the veteran's only reported 
stressor was witnessing of mutilated bodies in December 1969.  
The RO obtained the chronological unit histories of the 76th 
Engineer's Battalion from the period January 1969 to March 
1971.  In this regard, the Board finds that the chronologies 
of the 76th Engineer's Battalion, which are associated with 
the record, fail to verify the existence of the veteran's 
alleged stressor.  

In short, the Board finds that there is no credible 
supporting evidence to substantiate that the veteran was 
exposed to stressor events in service.  Thus, his claim fails 
to satisfy one of the essential elements in establishing 
service connection for PTSD, i.e., credible evidence of an 
in-service stressor, as required by 38 C.F.R. § 3.304(f) (old 
and new versions).  Furthermore, the Board notes that all the 
veteran's post-service medical examiners appear to have 
rendered diagnoses of PTSD based upon the veteran's 
unverified and uncorroborated accounts as to his in-service 
experiences.  Accordingly, the Board finds that such 
diagnoses are not probative.  See Swann, 5 Vet. App. at 233.

In view of the foregoing, because there is no credible 
supporting evidence of an in-service stressor, and because 
the diagnoses of PTSD of record lack probative value, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD. 


ORDER

Entitlement to service connection for PTSD is denied.  




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

